[Cite as State v. Valdez, 2012-Ohio-5754.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                        :   APPEAL NO. C-110646
                                                          TRIAL NO. B-1008425
        Plaintiff-Appellee,                           :

  vs.                                                 :     O P I N I O N.

DAMIAN VALDEZ,                                        :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Sentences Vacated and Cause Remanded

Date of Judgment Entry on Appeal: December 7, 2012


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Melynda J. Machol,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

J. Thomas Hodges, for Defendant-Appellant.




Please note: This case has been removed from the accelerated calendar.
                    OHIO FIRST DISTRICT COURT OF APPEALS




H ILDEBRANDT , Presiding Judge.


           {¶1}   Defendant-appellant Damian Valdez appeals the judgment of the

Hamilton County Court of Common Pleas convicting him of five counts of aggravated

robbery with four firearm specifications.

           {¶2}   Valdez entered guilty pleas to the offenses and specifications. The

trial court sentenced him to five consecutive four-year terms of imprisonment for

aggravated robbery and to four consecutive one-year terms for the specifications for

an aggregate sentence of 24 years’ incarceration

           {¶3}   In a single assignment of error, Valdez argues that the trial court

did not make the requisite findings to support the imposition of consecutive

sentences.

           {¶4}   A reviewing court must first determine whether the sentence was

clearly and convincingly contrary to law. State v. Kalish, 120 Ohio St.3d 23, 2008-

Ohio-4912, 896 N.E.2d 124, ¶ 14. If the sentence was not contrary to law, the

appellate court then reviews the sentence under an abuse-of-discretion standard. Id.

at ¶ 17.

           {¶5}   The General Assembly has revived the requirement that the

sentencing court make certain findings before imposing consecutive sentences.

Under R.C. 2929.14(C)(4), the court must first find that consecutive sentences are

necessary to protect the public or to punish the offender. Second, the court must

find that consecutive sentences are not disproportionate to the offender’s conduct

and to the danger the offender poses to the public. Finally, the court must find that

at least one of the following applies: (1) that the offender committed one or more of

the offenses while awaiting trial or sentencing, while under a sanction imposed

under R.C. 2929.16, R.C. 2929.17, or R.C. 2929.18, or while under postrelease control


                                            2
                     OHIO FIRST DISTRICT COURT OF APPEALS



for a prior offense; (2) at least two of the multiple offenses were committed as part of

one or more courses of conduct and the harm caused by two or more of the offenses

was so great or unusual that no single prison term for any of the offenses committed

as part of any of the courses of conduct would adequately reflect the seriousness of

the offender’s conduct; or (3) that the offender’s criminal history demonstrates that

consecutive sentences are necessary to protect the public from future crime by the

offender. See State v. Alexander, 1st Dist. Nos. C-110828 and C-110829, 2012-Ohio-

3349, ¶ 15.

       {¶6}       Our determination of whether the trial court complied with the

mandates of R.C. 2929.14(C)(4) in imposing consecutive sentences is subject to

review under the first prong of the Kalish test and under R.C. 2953.08(G)(2). Id. at ¶

14.

       {¶7}       In this case, the trial court did not comply with R.C. 2929.14(C)(4).

The court made reference to Valdez’s criminal record, but it did not make any of the

requisite findings to support the imposition of consecutive sentences. And while the

circumstances of the case would certainly justify the sentence that the trial court

imposed, we must sustain the assignment of error.

       {¶8}       The sentences are vacated, and the cause is remanded to the trial

court for resentencing.

                                               Sentences vacated and cause remanded.



HENDON and DINKELACKER, JJ., concur.




Please note:
       The court has recorded its own entry this date.




                                           3